Citation Nr: 1709483	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to November 2, 2011, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim for an increased rating for service-connected PTSD, evaluated as 50 percent disabling.  

The Veteran appealed, and in July 2012, the RO granted the claim, to the extent that it assigned a 70 percent evaluation, with an effective date of November 2, 2011.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2014, and September 2016, the Board remanded this claim for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to June 9, 2011, the Veteran's service-connected PTSD is shown to have been productive of symptoms that include irritability, anger, and nightmares; the Veteran's PTSD is not shown to have resulted in occupational and social impairment with deficiencies in most areas.  

2.  As of June 9, 2011, and no earlier, the Veteran's service-connected PTSD is productive of an overall disability picture of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to June 9, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  As of June 9, 2011, and no earlier, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service-connected PTSD, currently evaluated as 50 percent disabling prior to November 2, 2011, and as 70 percent disabling thereafter.

With regard to the history of the disability in issue, the Veteran's service records show that he served in the Republic of Vietnam.  His awards include the Purple Heart.  He first received psychiatric treatment in 2005.  See 38 C.F.R. § 4.1 (2016).  

In October 2005, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date of May 19, 2005.  In April 2007, the RO increased the Veteran's rating to 50 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2015).  

In May 2009, the Veteran filed a claim for an increased rating.  In September 2009, the RO denied the claim.  The Veteran appealed.  In July 2012, the AMC granted the claim, to the extent that it assigned a 70 percent evaluation, with an effective date of November 2, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.   

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Under 38 C.F.R. § 4.130, DC 9411 a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM V.  As this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).    

The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Although it was completed prior to the time period in issue, see 38 C.F.R. § 3.400 (2016), in August 2005 the Veteran was afforded a PTSD examination.  Inasmuch as the June 2009 PTSD VA examination report makes several references to the August 2005 VA PTSD report, at this point the Board notes that the August 2005 VA PTSD examination report shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran had begun medication management and psychotherapy.  On examination, mood and affect were anxious.  Thought process was goal-directed and linear.  Speech was normal.  There was no evidence of auditory or visual hallucinations, or delusions.  There was no homicidal or suicidal ideation.  Judgment and insight were good.  The Axis I diagnosis was chronic, moderate PTSD.  The Axis V diagnosis was a GAF score of 50.  The examiner noted that the Veteran had been able to work successfully, but that his irritability may be affecting him at work.  His marriage had also been affected by his irritability; there was little intimacy, and it was "primarily conflictual."  

The Board further notes that VA progress notes, dated in 2005, contained at least two GAF scores of 49.  In addition, there was evidence of several notices involving the Veteran's poor performance at his workplace, dated back to 1997, with several notices dated between 2005 and 2006.  

A VA examination report, dated in June 2009, shows that the examiner stated that the Veteran's claims file had not been reviewed.  The Veteran reported the following: he continued to work full-time as a delivery driver.  He complained of symptoms that included poor concentration, anger, and emotional reactivity.  He was married.  He has a 20 year-old daughter to whom he has not spoken to in four months.  He fights with his wife and "blows up" frequently, and he gets angry when he feels disrespected.  He avoids many social activities.  He will not travel by airplane.  His friends tend not to invite him and his wife to activities such as trips to casinos.  He had no interest in leisure activities, such as his music.  He denied a history of drug or alcohol abuse.  The report notes the following: he had dental problems with a subsequent loss of weight (15 pounds) since his last examination.  The Veteran complained that he was too thin, and that he cannot work out due to neck and back pain.  He has difficulty formulating relationships with his health care providers, and he does not fully participate in his care.  He had dropped out of mental health treatment despite being provided with a 7 a.m. appointment time.  He reported PTSD symptoms of a similar severity to those at his last C&P (compensation and pension) examination.  His symptoms included re-experiencing symptoms, as well as nightmares, avoidance symptoms, and arousal symptoms that included  anger outbursts, hypervigilance, and poor concentration.  On examination, he was well-groomed and casually dressed.  He was cooperative and established appropriate rapport.  Speech was of normal rate and rhythm.  Mood was described as "a little depressed."  Affect was full-range, both anxious and irritable at times.  Thought process was linear and goal-directed.  There were no indicators of a thought disorder, such as paranoia, delusions, or audio or visual hallucinations.  Insight and judgment were intact.  The examiner indicated that the Veteran had made no significant improvement from his last PTSD examination.  His symptoms are of similar severity to those at his original PTSD examination.  He has outbursts of anger that negatively impact his social and work functioning.  He has sworn at customers on several occasions at work.  The Axis I diagnosis was chronic PTSD.  The Axis V diagnosis was a GAF score of 50.  

A statement from the Veteran's spouse, dated in May 2011, shows that she reports that the Veteran has a history of anxiety attacks, and waking up at night due to nightmares.  She stated that he gets angry over small things and argues with people both at work and at home.  He is claustrophobic and cannot sit in the backseats of cars or ride in elevators or airplanes without medication.  His other symptoms include memory loss and a lack of concentration, which she believes affects his job.  

There are a number of documents from the Veteran's employer, dated between November 2009 and April 2010, which show that the Veteran was notified of poor performance at his workplace on several occasions.  

The Board finds that a rating in excess of 50 percent is not warranted prior to June 9, 2011.  The June 2009 VA PTSD examination report shows that the Veteran's GAF score was 50, which is evidence of severe symptoms.  However, the June 2009 VA PTSD examination report shows that the examiner stated that the Veteran's symptoms were of similar severity to those noted in his August 2005 VA PTSD examination report.  The August 2005 report shows that the examiner characterized the Veteran's PTSD as moderate.  The findings at that time (August 2005) included normal speech, with no evidence of auditory or visual hallucinations, or delusions.  There was no homicidal or suicidal ideation.  Judgment and insight were good.  

Upon examination in June 2009, the Veteran's speech was of normal rate and rhythm.  Thought process was linear and goal-directed.  There were no indicators of a thought disorder, such as paranoia, delusions, or audio or visual hallucinations.  Insight and judgment were intact.  Although there is some evidence of problems at work, the Veteran worked full-time during the time period in issue.  The Veteran complained that he could not work out due to non-psychiatric symptoms, i.e., neck and back pain, and it was noted that he had dropped out of mental health treatment.  

In summary, the evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130; Vazquez-Claudio; see also Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Based on the foregoing, the Board concludes that the Veteran's service-connected PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for a rating in excess of 50 percent under DC 9411 prior to June 9, 2011.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against a rating in excess of 50 percent, and to this extent the claim must be denied.

The Board notes the Veteran has not raised the issue of entitlement to an extra-schedular rating, including as due to the collective impact of all of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


As of June 9, 2011

A VA PTSD examination report, dated June 9, 2011, shows the following: the Veteran continued to work full time, but reported increasing difficulties at work, to include a recent one-day suspension.  He complained of increased responsibilities at his job, which caused him to make mistakes.  His symptoms included depression, poor self-esteem, fighting with his wife, and panic attacks.  On examination, mood was agitated.  Affect was animated, and punctuated with frequent gesticulations.  Speech was pressured, and he cried at a couple of points during the interview.  Mood was depressed.  There was occasional flight of ideas.  There was a report of suicidal ideation.  The examiner stated that there were worsening indications of behavioral control problems, subjective unhappiness, and family dysfunction.  He has received multiple disciplinary actions at his job, and had recently been threatened with being fired if his performance did not improve.  The Axis I diagnoses were PTSD, depression without psychosis, and panic disorder without agoraphobia.  The Axis V diagnosis was a GAF score of 39.  The examiner stated that it is not possible to separate the effects of his PTSD and his depression because the symptoms overlapped.

A VA PTSD examination report, dated in November 2011, was completed by the June 2011 VA examiner, and it contains identical diagnoses, and an identical GAF score to the June 2011 VA PTSD examination report.  This report notes that the Veteran resigned from his job in October 2011, and that he attributed his resignation to his worsened anxiety and PTSD symptoms.  His symptoms were noted to include panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner concluded that the Veteran's PTSD symptoms rendered him unable to work, with an inability to concentrate, increased debilitating anxiety.  The examiner stated that the Veteran would be unable to cope with the stress of a job until his symptoms improved.  

A VA PTSD disability benefits questionnaire, dated in November 2016, contains a diagnosis of PTSD.  The Veteran was noted to have been retired as of October 2011, after 22 years with the same employer.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The Veteran's symptoms were noted to include panic attacks more than once a week, impairment of short and long-term memory, impaired judgment, suicidal ideation, obsessional rituals which interfere with routine activities.  The examiner indicated that his symptoms were similar to those shown in his last examination (i.e., in November 2011).  

The claims file includes a document, dated in October 2011, which indicates that the Veteran voluntarily retired.  He stated that he was retiring due to his physical disabilities, as well as his PTSD.  

The Board finds that a 100 percent evaluation is warranted as of June 9, 2011.  The Board first notes that in April 2012, the RO granted a TDIU, with an effective date of October 7, 2011.  This is an acknowledgment that the Veteran was unemployable, at least in part, due to his PTSD symptoms as of that date.  See 38 C.F.R. § 4.16 (2016); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  In addition, the June 9, 2011 VA PTSD examination report shows that although the Veteran was working full time, he had increasing difficulties at work, to include a recent one-day suspension.  His GAF score was 39, which is evidence of some impairment in reality testing or communication, or major impairment in several areas.  See QRDC DSM-IV.  Documentation associated with the Veteran's employment, dated in August 2011, shows that the Veteran was noted to have been in a preventable accident, and that he was the subject of a customer complained.  In October 2011, the Veteran resigned from his job, citing, in part, his PTSD.  In the November 2011 VA PTSD examination report, the GAF score of 39 was repeated.  Given the overall evidence and findings, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, that the Veteran was rendered unemployable due to his PTSD as of June 9, 2011, and that the criteria for a 100 percent rating are shown to have been met as of June 9, 2011.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.   

In September 2016, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a VA examination to determine the nature and severity of his PTSD.  In November 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to June 9, 2011, a rating in excess of 50 percent for PTSD is denied.

As of June 9, 2011, a 100 percent rating is granted for PTSD, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


